FILED
UNDER

SEAL
NICHOLAS A. TRUTANICH
United States Attorney
ROBERT KNIEF
Assistant United States Attorney
501 Las Vegas Blvd South
Las Vegas, Nevada 89101
(702) 388-6336

                                         UNITED STATES DISTRICT COURT
                                               District of Nevada


UNITED STATES OF AMERICA,                    )                      Case No. 2:18-cr-00043-JAD-CWH
Plaintiff                                    )
                                             )
           v.                                )                           PETITION FOR ACTION
                                             )                           ON CONDITIONS OF
JAVIER ORTIZ                                 )                           PRETRIAL RELEASE
Defendant                                    )


                 Attached hereto and expressly incorporated herein is a Petition for Action on Conditions of

Pretrial Release concerning the above-named defendant prepared by Kelly A. Bowen, Pretrial Services

Officer.        I have reviewed that Petition and believe there is sufficient credible evidence which can be

presented to the Court to prove the conduct alleged, and I concur in the recommended action requested

of the Court.

                Dated this 19th day of March, 2019.


                                                                    NICHOLAS A. TRUTANICH
                                                                    United States Attorney



                                                                    By         /S/
                                                                         ROBERT KNIEF
                                                                         Assistant U.S. Attorney
PS 8
(Revised 12/04)
                                          UNITED STATES DISTRICT COURT
                                                      for the
                                               DISTRICT OF NEVADA

U.S.A. vs. JAVIER ORTIZ                                             Docket No. 2:18-cr-00043-JAD-CWH

                                Petition for Action on Conditions of Pretrial Release

COMES NOW KELLY A. BOWEN, UNITED STATES PRETRIAL SERVICES OFFICER, presenting an official report upon
the conduct of defendant JAVIER ORTIZ, who was placed August 30, 2018 on a Personal Recognizance Bond with
the following conditions:

      1. The defendant shall report to U.S. Pretrial Services for supervision.
      2. The defendant shall surrender any passport and/or passport card to U.S. Pretrial Services or the
          supervising officer. If the defendant does not have a passport, sign an affidavit certifying he is not issued
          a passport.
      3. The defendant shall not obtain a passport or passport card.
      4. The defendant shall abide by the following restrictions on personal association, place of abode, or travel:
          Travel is restricted to the Continental U.S.A.
      5. The defendant shall maintain residence with
                           and may not move prior to obtaining permission from the Court, Pretrial Services or the
          supervising officer.
      6. The defendant shall refrain from possessing a firearm, destructive device, or other dangerous weapons.
      7. The defendant shall submit to any testing required by Pretrial Services or the supervising officer to
          determine whether the defendant is using a prohibited substance. Any testing may be used with random
          frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system
          and/or any form of prohibited substance screening or testing. The defendant shall refrain from
          obstructing or attempting to obstruct or tamper, in any fashion, with the efficiency and accuracy of any
          prohibited substance testing or monitoring which is/are required as a condition of release.
      8. The defendant shall pay all or part of the cost of the testing program based upon his/her ability to pay as
          Pretrial Services or the supervising officer determines.
      9. The defendant shall refrain from use or unlawful possession of a narcotic drug or other controlled
          substances defined in 21 U.S.C. § 802, unless prescribed by a licensed medical practitioner, or unless under
          the direction or supervision of the case agent.
      10. The defendant shall refrain from the excessive use of alcohol.
      11. The defendant shall not be in the presence of anyone using or possessing a narcotic drug or other
          controlled substances, unless under the direction or supervision of the case agent.
                  Respectfully presenting petition for action of Court and for cause as follows:

On March 16, 2018, the defendant was arrested by Nevada Highway Patrol on the following charges: Possess
with Intent to Sell Schedule I/II Controlled Substance; Possess with Intent to Sell Schedule I, II, III, IV Controlled
Substance (2 counts); Driving Under the Influence of Alcohol; Owner Proof of Insurance; Failure to Wear Safety
Belt/Shoulder Harness; Stop Lamps Required; and Use/Possess Drug Paraphernalia.

PRAYING THAT THE COURT WILL ORDER THAT A WARRANT BE ISSUED BASED UPON THE ALLEGATIONS
OUTLINED ABOVE. FURTHER, THAT A HEARING BE SET TO SHOW CAUSE WHY PRETRIAL RELEASE SHOULD NOT
BE REVOKED.


ORDER OF COURT                                                   I declare under penalty of perjury that the
                                                                 information herein is true and correct.
Considered and ordered this 19th day of                          Executed on this 19th day of March, 2019.
March, 2019, and ordered filed and made a part
of the records in the above case.                                Respectfully Submitted,


___________________________________                              __________________________________
Honorable Jennifer A. Dorsey                                     Kelly A. Bowen
United States District Judge                                     United States Pretrial Services Officer
                                                                 Place: Las Vegas, Nevada
